Title: To George Washington from the Continental Congress Executive Committee, 1 March 1777
From: Continental Congress Executive Committee
To: Washington, George



Sir
Philada [1 March] 1777

The dispatches from Congress sent herewith came up last Night & we send them forward this Morning soon as the Express can be ready after delivering them to you he is to go on to the Convention of New York with the enclosed Letter from Congress to them, and you will please to deliver it to him for that purpose unless some conveyance equally safe & expeditious but less expensive offers, in that case the express may return here. We Issued orders in writing to every Department here, that have the care of Public Stores to be prepared for the removal of them & to the quarter Master General to supply the Number of Waggons necessary for each departmt, but we feel distressed exceedingly at the necessity of doing so, because the expence & destruction Occasioned thereby is terrible. They write us from Baltimore that the British Ships of War have left Chesapeak Bay, probably they may Visit us again. You wou’d see in the Boston papers an Acct of Doctr Franklins arrival in France & we have the pleasure to tell you the Acct is Confirmed by a private letter from Bourdeaux dated 23d Decr now in this City. As more Snow is now falling with appearance of being a heavy one, We cannot help flattering ourselves that it will afford you the means of taking many advantages of our Enemies & perhaps cause them to evacuate the Jerseys. With the warmest Wishes for your Success & happiness We are Your Excellency’s Most Obedt hble Servts

for & on behalf of the Committee
Robt Morris, Chair Man

